DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed March 9, 2021 in which claim 66 was amended and claim 75 was added.
The nonstatutory double patenting rejection is withdrawn in view of Applicant’s arguments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 53-75 are rejected under 35 U.S.C. 103 as being unpatentable over CA 1109820.
 	CA teaches a liquid fuel comprising a fuel oil and a wood coke particulate.  The particulate is present in the fuel oil in an amount from about 1% up to about 50% by 
 	CA does not specifically teach that 90 % of the particles are no greater than 20 microns in diameter.  However, it would have been obvious to one of ordinary skill in the art to use such particles because CA teaches that the low sulfur coke product can be comminuted to a desired particle size range and admixed with the fuel oils (see abstract; page 4, lines 8-13).
Claims 53-74 are rejected under 35 U.S.C. 103 as being unpatentable over Bondi (US 2,754,267) in view of Beshore (US 4,780,110).
 	Bondi teaches a suspension of a carbon black and oil (see col. 1, lines 10-27).  The carbon black is present in the fuel oil in an amount of 5-50 % by wt and has an average minimum particle diameter greater than about 2 microns, preferably 0.02 to 1 micron (see col. 2, lines 5-9, 28-39).  The oil may be kerosene, stove oil, gas oil and fuel oil (see col. 2, lines 59-71).  The fuel oil composition is used in various furnaces and kilns (see col. 4, lines 45-51).  Since Bondi teaches oils that are suitable for furnaces 
 	Bondi does not specifically teach the ash content of the carbon black.  Beshore teaches a low sulfur and ash fuel composition dispersed in an aqueous continuous phase (see abstract).  Beshore teaches that carbon black inherently contains low amount of ash and that the fuel composition comprises less than about 0.5% by wt of ash (see col. 2, lines 55-56; col. 5, lines 20-22).  Hence, given the teachings of Beshore, it would be reasonable to expect that the carbon black of Bondi is low ash carbon black and would have less than 5% mass of ash.
Claims 53-74 are rejected under 35 U.S.C. 103 as being unpatentable over Beshore (US 4,780,110).
 	Beshore teaches a low sulfur and ash pumpable oil in water fuel composition comprising carbon black in fuel oil wherein the carbon black is present in the fuel oil in an amount of at least 20 % by wt (see abstract; col. 1, lines 48-57).   The carbon black is inherently low in ash and the carbon black has a size in the range of from about 0.01 to about 20 microns (see col. 2, lines 55-56, 63-65).  
 	The fuel oil component may consist of various types of fuel oils such as Nos. 1, 2, 3, 4, 5 and 6 grade fuel oils (see col. 3, lines 13-16). Since Beshore teaches fuel oils that are suitable for various stationary applications, it would be reasonable to expect that the fuel oils meet ISO and ASTM standards.   Beshore teaches that surfactants may be used in the composition (see col. 4, lines 18-26).  Beshore teaches that the fuel 
 	While the composition of the Beshore requires water, it does not negate the fact that he prepares a fuel oil and carbon black composition that it added to the water.  
Therefore, the composition of Beshore renders obvious the claimed fuel oil composition.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
 	Applicant argues that none of the references teach or suggest all elements of claims 53 or 67, which recites a fuel oil composition comprising:(i) 30 % by mass or less of a carbonaceous particulate material having less than 5% of ash content and wherein at least 90% by volume of the particles are no greater than about 20 microns in diameter, and (ii) a liquid fuel oil.
 	CA teaches that the coke product is comminuted to a particle size of less than about 200 mesh.  CA further teaches that the coke product is transferred from storage to a grinding or comminution stage in which the coke product is further pulverized to a desired size rendering it suitable for use as a particulated solid fuel consistent with the particular furnace or burner design to be employed (see page 4, lines 8-18).  The skilled artisan having CA before her/him is given everything she/he would need to arrive at the claimed particle size.
 	With respect to the fuel oil, CA teaches that the fuel oil slurry is suitable for use as a fuel in public utilities for the generation of electric power (stationary application),  and CA uses Bunker C fuel oil (Heavy fuel oil, furnace oil and Marine fuel oil).  These are some of the same fuels that are used in the present invention.

 	Beshore teaches particles that range in size from 0.01-20 microns.  Therefore, Beshore meets the limitation of the claims of “at least 90% by volume of the particles are no greater than about 20 microns in diameter”.  With respect to the particle size distribution, the language “at least 90% by volume” reads on 100% of the particles being no greater than 20 microns in diameter.  Again, Beshore meets this limitation.
 	The prior art references use their oil compositions in the same environments as Applicant and would be well aware of the filters used in these environments. The skilled artisan would be aware of the optimum particle sizes that would not clog the filters.  It is noted that Applicant has not provided any evidence of unexpected results with the use of the claimed fuel oil composition.

 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        16999530/20210317